DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendments filed Aug. 27, 2020.
Claims 5 and 17 have been canceled.
Claims 1-4, 6-16 and 18-20 have been examined.
Claims 1-4, 6-16 and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 09, 2019 has been entered.

Response to Arguments
With respect to Claim Rejections - 35 USC § 101:
Applicants argue (pages 12-18):

Moreover, rather than being directed to an abstract idea, the claims disclose improved techniques "for providing application and provisioning operations associated with an institution within ongoing online interactions with one or more merchants transactions, allowing new lines of credit to be immediately available within the current transaction as well as transactions with other merchants." See, e.g., Application, [0004], [0030], claim 1. In particular, the improved techniques of the claimed invention enable a customer who is "transacting or potentially transacting business" on a merchant application, to "apply for credit from a third-party financial institution," receive an "immediate credit adjudication," and if approved for credit, receive "payment credentials [that are] immediately associated with the customer's account," which "allow[s] those credential to be used in a current or future transaction without delay." Id., [0030], [0033], claim 1. The Action does not address any of this record evidence. 
For at least the reasons described above, the claimed invention is not directed to a judicial exception and therefore, the independent claims (and their respective dependents) do not constitute non-patentable subject matter under § 101. The Action has not shown otherwise. 
(b) Claims are integrated into a practical application 
Even assuming arguendo the independent claims are directed to a judicial exception, these claims recite elements that are specifically integrated into a practical application for at least the reasons described below and are therefore patent eligible under the 2019 Guidance. 
First, the claimed invention is specifically integrated into a practical application because it recites specific and unconventional steps for achieving an improved technological result. For example, although the client application is redirected from the merchant application to the credit application site to perform the credit application process, the independent claims describe a specific technique by which the credit approval from the credit application site automatically associates payment credentials received from the credit application site with the particular user's profile at the merchant application.

Thus, although the client application was redirected from the merchant application to the credit application site, associating the merchant-specific identifier in the exchange between the merchant application and the credit application site enables the credit approval and associated payment credential received by the merchant application (and from the credit application) to be automatically associated with the particular user profile associated with the user corresponding to its merchant-specific identifier. This is unlike other internet transactions wherein a redirection to another website (such as the credit application site) results in all data and interactions with the application from which the redirection happen (such as the merchant application) to be lost. However, the use of the merchant-specific identifier of the particular user enables a seamless interaction that "returns" the user to the merchant application from the credit application site, thus enabling the merchant application to recall and associate the receive information/data from the credit application site to be associated with the particular profile of the user at the merchant application.”

The Examiner, however, respectfully disagrees.
The claims recite identifying, transmitting, receiving and processing data. Specifically, the claims recite “identify, at a merchant application, a request to perform a credit application Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a method for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, The claims recite an abstract idea of identifying, transmitting, receiving and processing data for example, see published application paragraph [0021]…“In some instances, the request to perform a credit application process is received in association with a data exchange to be performed at the merchant application, and the instructions can further instruct the at least one hardware processor to automatically perform the data exchange using the received payment credential after associating the received payment credential to the user profile. In those instances, the data exchange may comprise a transaction associated with the merchant application” and paragraph [0040]…“ In general, the system 100 allows the illustrated components to share and communicate information across devices and systems (e.g., merchant system 102, financial system 140, and client 170, among others, via network 130). As described herein, the financial system 140 and/or merchant system 102 may be cloud-based components or systems (e.g., partially or fully), while in other instances, non-cloud-based systems may be used. In some instances, non-cloud-based systems, such as on-premise systems, client server 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a memory and a processor merely use(s) a computer as a tool to perform an abstract idea. Specifically, the memory and the processor perform(s) the steps or functions of “identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution; present, via a user interface, an interactive form associated with a credit application for the particular institution, the interactive form presented within the merchant application; transmit, to a device having an application programming interface (API) associated with the particular institution, a first signal including information entered by the particular user into the interactive form associated with the credit application and a merchant-specific identifier of the particular user, wherein the API is associated with the credit application process performed by the particular institution; receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the 
The Examiner further determines (Step 2A), based on the current record, that claim 1 uses a  computer system as a tool to implement/automate the functions such as identify, transmit, receive and associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier.
The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 

The Examiner notes, that the limitation “identify, at a merchant application, a request to perform a credit application process …” has been considered and addressed as shown below. The Examiner further notes that the limitation is an intended use limitation that does not limit the scope of the claims.
The Examiner further notes,
“transmit a first signal … to redirect the client application …the particular institution to perform the credit application process at the particular institution”
“transmit a second signal … to perform the credit application process at the particular institution”.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to Claim Rejections - 35 USC § 112:
Applicant Arguments/Remarks (pages 10-11):
“Applicant respectfully disagrees with this characterization and interpretation of the claims. The relevant limitations of claim 1 recite as follows: …
As recited in these limitations, "a request to perform a credit application process associated with a particular user" is "identified] ... at a merchant application" and "an instruction to redirect the client application from the merchant application to a credit application site ... to perform the credit application process" is "transmit[ted]." These limitations refer to the same "credit application process" and thus, the claims do not support the Action's interpretation of these terms as "a first credit application" and "a second credit application." For this reason, Applicant respectfully requests withdrawal of this rejection with respect to claim 1. 

The Action asserts that claim 1 is indefinite because, according to the Action, it would be unclear to a person of ordinary skill in the art whether the claim phrase "merchant-specific identifier of the particular user" refers to "the merchant or the user (e.g., user who is applying for credit)." Action, 14. 
Applicant respectfully disagrees. Claim 1 states that "each [user] is associated with a user profile" and "each user profile is associated with a merchant-specific identifier identifying the user profile at the merchant." Thus, the claim phrase "merchant-specific identifier of the particular user" is an identifier "identifying the [particular] user's profile at the merchant." As such, Applicant submits that this claim phrase would have been clear to a person of ordinary skill in the art. Thus, Applicant respectfully requests withdrawal of this rejection with respect to claim 1.”
Therefore, the “merchant- specific identifier” and “credit application” are not being rejected under 35 U.S.C. 112(b) and 35 U.S.C. 112(b) rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claim Claims 1-4, 6-16 and 18-20 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Pub. No. US 20190087894 A1 to BLOY et al. (“Patent Document”).  

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 1 of the instant 
identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution;
present, via a user interface, an interactive form associated with a credit application for the particular institution, the interactive form presented within the merchant application;
transmit, to a device having an application programming interface (API) associated with the particular institution, a first signal including information entered by the particular user into the interactive form associated with the credit application and a merchant-specific identifier of the particular user, wherein the API is associated with the credit application process performed by the particular institution; 
receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user; 
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the 
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction, and wherein the received payment credential specified in the plurality of transactions is selected from the proprietary wallet without any manual entry of identifying information of the received payment credential.

However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of the Patent Document by removing the additional limitations (II and III), resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4 and 6-12 are directed to a system comprising a communication module, a memory and a processor, claims 13-16 and 18-19 are directed to a non-transitory computer-readable storage medium and claim 20 is directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite identifying, transmitting, receiving and processing data. Specifically, the claims recite “identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution; present, via a user interface, an interactive form associated with a credit application for the particular institution, the interactive form presented within the merchant application; transmit, to a … having an application programming interface (API) associated with the particular institution, a first signal including information entered by the particular user into the interactive form associated with the credit application and a merchant-specific identifier of the particular user, wherein the API is associated with the credit application process performed by the particular institution; receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) 
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a communication module, a memory and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying, transmitting, receiving and processing data. As discussed above, taking the claim elements separately, the communication module, the memory and the processor perform(s) the steps or functions of “identify, at a merchant application, a request to perform a credit application process associated with a particular user, wherein the particular user accesses the merchant application via a client application, and wherein the credit application process is associated with a particular institution; present, via a user interface, an interactive form associated with a credit application for the particular institution, the interactive form presented within the merchant application; transmit, to a device having an application programming interface (API) associated with the particular institution, a first signal including information entered by the particular user into the interactive form associated with the credit application and a merchant-specific identifier of the particular user, wherein the API is associated with the credit application process performed by the particular institution; receive, by the merchant application and from the particular institution, a second signal including an approval associated with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the merchant-specific identifier of the particular user; associate the received payment credential to 
           Dependent claims 2-4, 6-12, 14-16 and 18-19 further describe the abstract idea of identifying, transmitting, receiving and processing data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

The Examiner notes, that the limitation “identify, at a merchant application, a request to perform a credit application process …” has been considered and addressed as shown below. The Examiner further notes that the limitation is an intended use limitation that does not limit the scope of the claims.
The Examiner further notes, that the following limitations have been considered but are not given any patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
“transmit a first signal … to redirect the client application …the particular institution to perform the credit application process at the particular institution”
“transmit a second signal … to perform the credit application process at the particular institution”.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 10417706 B1; hereinafter, “Simon”) in view of Bonalle (US 20050077349 A1; hereinafter, “Bonalle”) further in view of Heiman (US 20170109736 A1; hereinafter, “Heiman”).

Regarding claims 1, 13 and 20: Simon discloses: A system comprising:
at least one memory (e.g. main memory 404) storing instructions and a repository storing a set of user accounts associated with a plurality of users (personal information data are stored), wherein each of the plurality of users is associated with a user profile (e.g. through consumer identifier or credit card number or social security number), wherein each user profile is associated with a merchant- specific identifier (e.g. transaction token) identifying the user profile at a merchant (e.g. merchant) (See Column [4], LN [57-67]; Column [12], LN [1-8] Column [17], LN [7-15] and Fig.1 and Fig. 4 and related text); 
at least one hardware processor (e.g. Processor) interoperably coupled with the at least one memory, wherein the instructions instruct the at least one hardware processor (e.g. processor) to(See Column [17], LN [7-65] and Fig. 1 and Fig. 4 and related text):
identify, at a merchant application (e.g. online shopping platform 102 / online store server 108), a request (step 306, e.g. first request) to perform a credit application (e.g. loan application form or or pay over time, visual icons 202) process associated with a particular user (e.g. user Device 106), wherein the particular user accesses the merchant application via a client application (See Column [6], LN [32-65] and Fig. 1 and related text);
transmit (step 306), a first signal (e.g. first instruction) including an instruction to [inline frame / pop - up element] the client application from the merchant application to a credit application site (e.g. first display of a first form) associated with the particular institution to perform the credit application process at the particular institution (See Column [15], LN [55-67] – Column [16], LN[1-50] and Fig. 3 and related text);
transmit (step 308), a second signal (e.g. submission of the data) including the merchant-specific identifier (e.g. the identity of the merchant or online store server) of the particular user and a request to perform the credit application process at the particular  institution (e.g. in response to receiving a submission of data) (See Column [9], LN [6-50]; Column [12], LN [49-67]; Column [16], LN [35-44] and Fig. 2C and Fig. 3 and related text); 
receive (step 310), by the merchant application and from the credit application site, a third signal including an approval associated (step 312) (e.g. informing the consumer that the loan is approved)  with the credit application process, a payment credential (e.g. transaction token) associated with a new credit account created at the particular institution (e.g. stored at secured vault maintained by the loan provider)  in response to the approval (See Column [3], LN [1-67] – Column [4], LN [1-10]; Column [11], LN [28-40] and Column [16], LN [35-49] and Fig. 3 and related text); and
associate the received payment credential to the user profile (e.g., personal information) associated with the particular user corresponding to the received merchant-specific identifier (e.g., the merchant may associate the transaction token with the purchase order transacted with the loan and store the token in association with the purchase order), wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a [online store server] (e.g., a server computer of a merchant) associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier (See Column [3], LN [1-67], Column [9], LN [7-40], Column [9], LN [49-64] and Fig. 3 and Fig. 5 and related text, see also Column [5], LN [20-30]; Column [8], LN [66-67] - Column [9], LN [1-40]);
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction (Simon, Column [3], LN [1-67], “Once the consumer confirms the purchase via the embedded component integrated in the online store UI, the software program running on the loan provider server may generate and transmit a transaction token back to the online store server. The merchant may associate the transaction token with the purchase order transacted with the loan and store the token in association with the purchase order.”), and wherein the received payment credential specified in the [online store] (e.g., a server computer of a merchant) without any manual entry of identifying information of the received payment credential (See Column [9], LN [7-40] and Fig. 3 and Fig. 5 and related text see also Column [9], LN [40-48] and Column [12], LN [2-9).

Simon further discloses, directing the client application from the merchant application to a credit application site through inline frame / pop - up element.
Simon does not specifically disclose, redirect the client application from the merchant application to a credit application site.

However Bonalle discloses:
Transmit, a first signal including an instruction to redirect (e.g., merchant 2 redirects the user 1 to the issuer's 3 website) the client application (e.g. applies for an electronic line of credit (ELOC)) from the merchant application to a credit application site (e.g. issuer's 3 website) associated with the particular institution to perform the credit application process at the particular institution (See paragraphs [0163-0164] and Fig. 21 and related text)
transmit, a second signal including the merchant-specific identifier of the particular user and a request to perform the credit application process at the particular  institution (See paragraphs [0163-0164] and Fig. 21 and related text);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon with Bonalle to include a feature such as redirecting a user from one website to another website to perform a function such a credit application for a transaction to enhance user experience.
The Examiner notes, whether utilizing inline frame / pop - up element or redirect to different site function to guide user to perform a function such a credit application for a transaction, it is a matter of design choice.

Simon does not specifically disclose, associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant.

However Heiman discloses:
associate the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant (e.g., token 145 (see abstract, paragraph [0024]-[0025], [0057],  [0072], and Fig. 7 and related text, see also [0021], [0027] and [0044]-[0045] and Fig. 1 and Figs. 4A-4B  and related text); and
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, a plurality of transactions that each specify the received payment credential as a form of payment for the respective transaction, and wherein the received payment credential specified in the plurality of transactions is selected from the proprietary wallet without any manual entry of identifying information of the received payment credential (see abstract, paragraph [0066], [0068] and [0024]-[0026] and Fig. 9 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simon and Bonalle with Heiman to include a feature such as tokenization of financial account information and storing the token on a digital wallet for use in transactions to enhance transaction security and user experience.

The Examiner notes, that the limitation “identify, at a merchant application, a request to perform a credit application process …” has been considered and addressed as shown above. 
The Examiner further notes, that the following limitations have been considered but are not given any patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
“transmit a first signal … to redirect the client application …the particular institution to perform the credit application process at the particular institution”
“transmit a second signal … to perform the credit application process at the particular institution”.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 6 and 18: Simon, Bonalle and Heiman, discloses as shown above.
Simon further discloses: The system of claim 1, wherein the credit application process performed by the institution (Load Service Platform 104) comprises: 
Receiving (step 306), via the client application (e.g. LSP Application interface 110), user input (e.g. first form or a mouse or a touch screen)associated with an application for credit associated with the credit application process(See Column [2], LN [42-45] and Column [16], LN [19-34] and Fig. 2C-2Dand Fig. 3 and related text)
performing a credit adjudication (Step 308, e.g. determine)(Loan Decision Engine 118) process for the user based on information included in the application for credit(See Column [8], LN [11-52] and Column[16], LN [19-24] and Fig. 1 and Fig. 3 and related text); and 
in response to approval of the application for credit by the credit adjudication process, creating the new credit account at the institution for the user(e.g. stored at secured vault maintained by the loan provider), the credit account associated with a unique credit account identifier(e.g. personal identifier, a credit card number or social security number)(See See Column [3], LN [1-67] – Column [4], LN [1-10]; and Column [13], LN [50-60] and Fig. 2E and related text); and
transmitting, to the merchant application, a fourth signal including the payment credentials of the created credit account, wherein the payment credentials correspond to the unique credit account identifier associated with the created credit account (See See Column [6], LN [7-39]).

Regarding claims 7 and 19: Simon, Bonalle and Heiman, discloses as shown above.
Simon further discloses: The system of claim 6, wherein the second signal further includes a set of user information from the user profile of the particular user, wherein at least a part of the user information is pre-populated into the application for credit prior to receiving the user input(See Column [12], LN [49-67 – Column [13], LN [1-6]).

Regarding claims 8
Simon further discloses: The system of claim 1, wherein the request to perform a credit application process is received in association with a data exchange to be performed at the merchant application, and wherein the instructions further instruct the at least one hardware processor to automatically perform the data exchange associated with the credit application process using the received payment credential in response to associating the received payment credential to the user profile(See Column [4], LN [1-45]; Column [6], LN [32-65] and Column [8], LN [1-65] and Fig. 2C-2D and related text).

Regarding claim 9: Simon, Bonalle and Heiman, discloses as shown above.
Simon further discloses: The system of claim 8, wherein the data exchange comprises a transaction associated with the merchant application (See Column [4], LN [1-45]; Column [3], LN [43-62] and Column [9], LN [7-20] and Fig. 1 and related text).

Regarding claims 11: Simon, Bonalle and Heiman, discloses as shown above.
Simon further discloses: The system of claim 1, wherein the received payment credential comprises a payment token (e.g. transaction token) associated with the new credit account (See Column [4], LN [11-22] and Column [3], LN 58-65]).

Regarding claims 12: Simon, Bonalle and Heiman, discloses as shown above.
Simon further discloses: 12. The system of claim 1, wherein receiving the third signal comprises receiving the third signal via at least one application programming interface associated with the merchant application (See Column [2], LN [1-20]; Column [9], LN [20-39]).

Regarding claims 2 and 14: Simon, Bonalle and Heiman, discloses as shown above.
Simon further discloses: The system of claim 1, wherein the first signal is transmitted to a device (user device 106) running the client application (e.g. online store UI 112 or App-base mobile shopping platform), and wherein the second signal is transmitted to the credit application site after the client application performs the [inline frame / pop - up element] (e.g. using embedded component 114 and LSP application interface 110) to the credit application site (Loan Provider Sever 116) (See Column [5], LN [38-67]and Column [6], LN [33-65] and Fig. 1 and related text).

Simon does not specifically disclose: The system of claim 1, wherein the first signal is transmitted to a device running the client application, and wherein the second signal is transmitted to the credit application site after the client application performs the redirection to the credit application site.

However Bonalle discloses: The system of claim 1, wherein the first signal is transmitted to a device running the client application, and wherein the second signal is transmitted to the credit application site after the client application performs the redirection to the credit application site (See paragraphs [0163-0164] and Fig. 21 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simon and Heiman with Bonalle to 

Regarding claims 3 and 15: Simon, Bonalle and Heiman, discloses as shown above.
Simon further discloses: The system of claim 1, wherein the first signal and the second signal comprises a single signal, wherein the merchant-specific identifier and the request to perform the credit application process at the institution are embedded or included within the [inline frame / pop - up element] instruction (See Column [7], LN [49-67] – Column [8], LN [1-14] and Fig. 1 and related text).

Simon does not expressly disclose: The system of claim 1, wherein the first signal and the second signal comprises a single signal, wherein the merchant-specific identifier and the request to perform the credit application process at the institution are embedded or included within the redirection instruction.

However Bonalle discloses: The system of claim 1, wherein the first signal and the second signal comprises a single signal, wherein the merchant-specific identifier and the request to perform the credit application process at the institution are embedded or included within the redirection instruction (See paragraphs [0163-0164] and Fig. 21 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simon and Heiman with Bonalle to 

Regarding claims 4 and 16: Simon, Bonalle and Heiman, discloses as shown above.
Simon further discloses: The system of claim 3, wherein the instruction to [inline frame / pop - up element] the client application to the credit application site comprises a hyperlink to the credit application site (e.g. visual icon), and wherein the merchant-specific identifier and the request to perform the credit application process are included or embedded as parameters in the hyperlink to the credit application site (See Column [2], LN [1-67], Column [3], LN [1-22] and Column [7], LN [49-67] – Column [8], LN [1-14] and Fig. 3 and related text).

Simon does not specifically disclose: The system of claim 3, wherein the instruction to [inline frame / pop - up element] the client application to the credit application site comprises a hyperlink to the credit application site, and wherein the merchant-specific identifier and the request to perform the credit application process are included or embedded as parameters in the hyperlink to the credit application site.

However Bonalle discloses: he system of claim 3, wherein the instruction to redirect the client application to the credit application site comprises a hyperlink to the credit application site, and wherein the merchant-specific identifier and the request to perform the credit application process are included or embedded as parameters in the hyperlink to the credit application site (See paragraphs [0163-0164] and Fig. 21 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simon and Heiman with Bonalle to include a feature such as redirecting a user from one website to another website to perform a function such a credit application for a transaction to enhance user experience.

Regarding claim 10: Simon, Bonalle and Heiman, discloses as shown above.
Simon doesn’t explicitly discloses: The system of claim 1, wherein the received payment credential comprises a personal account number and expiration date of a payment card associated with the new credit account.

However Bonalle discloses: The system of claim 1, wherein the received payment credential comprises a personal account number and expiration date of a payment card associated with the new credit account (See Paragraph [0147-0148] and [0163-0164] and Fig. 21 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simon and Heiman with Bonalle to include information such as credit card number and expiration date to a transaction data to communicate with systems that are not able to process tokenized data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685